                           Case 19-11702-BLS             Doc 22       Filed 08/02/19        Page 1 of 3



                                     UNITED STATES BANKRUPTCY COURT
                                          DISTRICT OF DELAWARE

         ------------------------------------------------------------ x
         In re:                                                       :
                                                                      :       Chapter 15
                                                                      :
         SYNCREON AUTOMOTIVE (UK) LTD.                                :       Case No. 19-11702 (BLS)
                                                                      :
                           Debtor in a foreign proceeding. :       1

                                                                      :
         ------------------------------------------------------------ x

                                           NOTICE OF APPEARANCE AND
                                         REQUEST FOR SERVICE OF PAPERS

                           PLEASE TAKE NOTICE that the attorneys listed below enter their appearance

         as counsel to syncreon Global Holdings Limited (“HoldCo”), pursuant to Rules 2002 and 9010

         of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), and request that all

         notices given or required to be given in this chapter 15 case (the “Chapter 15 Case”), and all

         papers served or required to be served in the Chapter 15 Case, be given and served upon:


             Sandeep Qusba, Esq.                                  Edmon L. Morton, Esq.
             Edward R. Linden, Esq.                               Sean T. Greecher, Esq.
             Chase A. Bentley, Esq.                               Betsy L. Feldman, Esq.
             SIMPSON THACHER & BARTLETT LLP                       YOUNG CONAWAY STARGATT &
                                                                  TAYLOR, LLP
             425 Lexington Avenue                                 Rodney Square
             New York, New York 10017                             1000 North King Street
             Telephone: (212) 455-2000                            Wilmington, Delaware 19801
             Facsimile: (212) 455-2502                            Telephone: (302) 571-6600
             E-Mail: SQusba@stblaw.com                            Facsimile: (302) 571-1253
                      Edward.Linden@stblaw.com                    CM/ECF Notices Only: bankfilings@ycst.com
                      Chase.Bentley@stblaw.com                    E-Mail: emorton@ycst.com
                                                                           sgreecher@ycst.com
                                                                           bfeldman@ycst.com



         1
                  The identifying four digits of the Debtor’s U.S. federal tax identification number are 1748. The identifying
         four digits of the Debtor’s local U.K. tax identification number are 2112. The Debtor’s (UK) company registration
         number is 03012604. The location of the Debtor’s corporate headquarters and registered office is Unit 5 Logix
         Road, R D Park, Hinckley, Watling Street, Leicestershire, LE10 3BQ, United Kingdom.
01:24829631.1
                        Case 19-11702-BLS         Doc 22      Filed 08/02/19    Page 2 of 3



                        PLEASE TAKE FURTHER NOTICE that the foregoing demand is not only for

         the notices and papers referred to in the sections of the Bankruptcy Rules specified above, but

         also includes, without limitation, any and all orders and notices of any application, motion,

         petition, complaint, demand, request or other pleading in the Chapter 15 Case, whether formal or

         informal, whether written or oral, and whether transmitted or conveyed by mail, delivery,

         telephone, electronically or otherwise filed with or delivered to the Bankruptcy Clerk, Court or

         Judge (as those terms are defined in Bankruptcy Rule 9001), which affects the Debtor, property

         of the Debtor, or HoldCo.

                        PLEASE TAKE FURTHER NOTICE that neither this Notice of Appearance

         nor any later appearances, pleadings, proofs of claim, claims or suits filed in the Chapter 15 Case

         shall be deemed or construed as a waiver of any rights of HoldCo to (i) have final orders in any

         non-core matters entered only after de novo review by a District Judge, (ii) trial by jury in any

         proceeding so triable in the Chapter 15 Case or any case, controversy, or proceeding related to

         the Chapter 15 Case, (iii) have the District Court withdraw the reference in any matter subject to

         mandatory or discretionary withdrawal, or (iv) any other rights, claims, actions, defenses, setoffs,

         or recoupments, as appropriate, to which HoldCo is or may be entitled, either in law or in equity,

         under any agreements, all of which rights, claims, actions, defenses, setoffs, and recoupments are

         expressly reserved.




01:24829631.1
                                                          2
                      Case 19-11702-BLS   Doc 22     Filed 08/02/19   Page 3 of 3



         Dated: August 2, 2019         SIMPSON THACHER & BARTLETT LLP
                Wilmington, Delaware   Sandeep Qusba (pro hac vice pending)
                                       Edward R. Linden (pro hac vice pending)
                                       Chase A. Bentley (pro hac vice pending)
                                       425 Lexington Avenue
                                       New York, New York 10017
                                       Telephone: (212) 455-2000
                                       Facsimile: (212) 455-2502

                                               -and-

                                       YOUNG CONAWAY STARGATT & TAYLOR, LLP

                                       /s/ Betsy L. Feldman
                                       Edmon L. Morton (No. 3856)
                                       Sean T. Greecher (No. 4484)
                                       Betsy L. Feldman (No. 6410)
                                       Rodney Square
                                       1000 North King Street
                                       Wilmington, Delaware 19801
                                       Telephone: (302) 571-6600
                                       Facsimile: (302) 571-1253

                                       Attorneys for syncreon Global Holdings Limited




01:24829631.1
                                                 3
